   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 1 of 9 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,      )
                               )
             Plaintiff,        )
                               )
          v.                   )                      No.
                               )
SEVENTY-FOUR THOUSAND, NINE    )
HUNDRED EIGHTY-SEVEN DOLLARS )
IN U.S. CURRENCY ($74,987.00), )
                               )
             Defendant.        )

                         VERIFIED COMPLAINT OF FORFEITURE

        COMES NOW, Plaintiff, United States of America, by and through its attorneys, Sayler

A. Fleming, United States Attorney for the Eastern District of Missouri, and Lindsay McClure-

Hartman, Assistant United States Attorney for said district, and for its Verified Complaint for

Forfeiture states as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title and interest in the above captioned defendant property pursuant to Title

21, United States Code, Section 881(a)(6), and Title 18, United States Code, Sections 981(a)(1)(A)

and (C).

       2.      The defendant property was seized by law enforcement on or about October 19,

2020, and is more fully described as seventy-four thousand, nine hundred eighty-seven dollars in

U.S. currency ($74,987.00).




                                                  1
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 2 of 9 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.

       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                 STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that



                                                 2
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 3 of 9 PageID #: 3




the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

       8.      Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.

                           FACTS GIVING RISE TO FORFEITURE

       9.      On or about October 19, 2020, law enforcement officers observed Antawan

Simmons (“Simmons”) and Johnathan Caffey (“Caffey”), both residents of St. Louis, Missouri,

acting suspiciously near gate C15 at St. Louis-Lambert International Airport.

       10.     Caffey has previous felony charges for possession of a controlled substance,

distribution of narcotics, burglary, and robbery.

       11.     Gate C15 was in the process of boarding a flight to Seattle, Washington.

Investigators observed Simmons walk to gate C15, pause, then continue to walk to the end of the

concourse. He then walked back, paused again at gate C15, and continued to walk to the opposite

end of the concourse. Simmons then went into a store with Caffey. They both exited the store and

walked to gate C15.

       12.     The boarding was complete for gate C15 and the door to the plane was closed by

the gate agent. Simmons and Caffey stopped at Gate C15. Caffey then walked to a nearby

restaurant and Simmons attempted to board the flight.

       13.     Investigators approached Simmons and he consented to questions about his travels.

Simmons stated he bought his one-way ticket on the day of his travel and was travelling alone.

When asked about the purpose of his travel, he said he was going to hang out and see the sights.

       14.     Investigators asked Simmons if he had any illegal drugs or weapons and he said no.



                                                    3
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 4 of 9 PageID #: 4




He consented to a search of his carry-on bag and it contained no illegal contraband. Investigators

asked Simmons if he had checked any luggage and he said yes.

       15.     Investigators asked Simmons if he had anything illegal in his checked suitcase and

he said no. Investigators then asked if he had any large amounts of currency in his checked suitcase

and he did not answer. Investigators asked if the currency might total ten or fifteen thousand dollars

and Simmons responded, “Something like that.” When investigators asked Simmons to be more

specific about the currency, he did not answer. Investigators asked Simmons if he knew how much

money he had in the checked suitcase and he shook his head no. Simmons then said he was

planning on looking at cars and possibly relocating to the Seattle area.

       16.     When investigators asked how he earned the cash in his possession, Simmons stated

he was a professional fighter but had not had a fight in two years. When asked how much he earned

from his last fight, Simmons did not answer. While being questioned, Simmons continued to look

around him as if he was searching for someone.

       17.     Simmons then consented to a search of his checked suitcase. Airline agents

retrieved the bag.

       18.     Investigators asked to look at Simmons’ airline ticket. While speaking with

Simmons, they discovered Simmons and Caffey purchased their tickets eight hours before the

flight departure time and they were travelling together.

       19.     Caffey arrived back at gate C15. Investigators approached Caffey and he consented

to an interview. They asked Caffey if he had a checked suitcase and he said no. When asked again,

he said he did have a checked suitcase. While speaking to investigators, Caffey appeared to be

very nervous and continuously dropped items he was holding.

       20.     Investigators asked Caffey if he had anything illegal or any large sums of currency



                                                  4
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 5 of 9 PageID #: 5




in his suitcase and he said no.

       21.     Investigators asked Simmons how much currency was in his suitcase and he said

about seventy. Investigators asked if that meant seventy thousand and Simmons said yes. When

asked about the difference between that and the fifteen thousand he told them earlier, Simmons

did not answer.

       22.     Investigators asked Simmons for the combination to the lock on his suitcase. As he

was giving the combination (he said it was zero zero zero), Caffey stated Simmons did not have

to give his consent to open the suitcase. When investigators asked Simmons to open the suitcase,

he refused.

       23.     Airline agents then retrieved Caffey’s suitcase. Caffey’s suitcase was a larger

version of Simmons’ suitcase and they appeared to be a set.

       24.     Investigators asked Caffey if he would consent to a search of his suitcase and he

said no. He said there was nothing in his suitcase and there was no reason for investigators to look

inside. He said he had never been arrested and he did nothing wrong.

       25.     During the interview, Caffey stated he could prove what was in the suitcase but

wouldn’t open it or consent to a search. When asked about his employment, Caffey stated he owned

his own business and could call one of his employees. He would not elaborate on the type of

business he owned or his income.

       26.     Another officer arrived on the scene and deployed a trained, certified, and reliable

drug detection canine for a free air sniff on both suitcases. The canine alerted positively to the

presence of a controlled substance on both suitcases.

       27.     Due to the vague and misleading comments of Caffey and Simmons, their attempts

to conceal the contents of the suitcases and the positive canine indication, investigators informed



                                                 5
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 6 of 9 PageID #: 6




Caffey and Simmons their suitcases would be seized and they would be seeking search warrants.

Investigators provided Caffey and Simmons with receipts for the suitcases.

        28.     Caffey and Simmons were able to continue their travels and they chose not to fly

to Seattle.

        29.     The suitcases were transferred to the non-drug evidence custodian at the Drug

Enforcement Administration in St. Louis, Missouri.

        30.     On October 21, 2020, investigators obtained a federal search warrant within the

Eastern District of Missouri.

        31.     Investigators opened Caffey’s suitcase and found multiple large bundles of U.S.

currency, some hidden in the pockets of multiple pieces of clothing. The currency totaled

$74,987.00, was banded together in rubber bands and consisted of mainly $20 bills.

        32.     Investigators opened Simmons’ suitcase and found multiple large bundles of U.S.

currency, some hidden in the pockets of multiple pieces of clothing. The currency totaled

$79,480.00, was banded together in rubber bands and consisted of mainly $20 bills.

                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        33.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 32 above as if fully set forth herein.

        34.     The defendant property is bulk U.S. currency that was discovered in rubber-banded

bundles inside a checked suitcase, brought to the airport by Caffey. A trained, certified and reliable

narcotics canine alerted to the presence of a controlled substance on the defendant property.

        35.     Based on the foregoing, the defendant property is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

                                                  6
   Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 7 of 9 PageID #: 7




be used to facilitate a violation of the Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        36.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 32 above as if fully set forth herein.

        37.     The defendant property is proceeds of an unlawful activity involving controlled

substances and was transported through the Eastern District of Missouri by Caffey with the intent

to promote the carrying on of, and to conceal or disguise the nature, location, source, ownership

or control of, a specified unlawful activity.

        38.     Based on the foregoing, the defendant property is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.

                                      PRAYER FOR RELIEF

              WHEREFORE, the United States of America prays that a Warrant for Arrest be issued

in rem for the defendant property and the defendant property be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of

America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                                Respectfully submitted,

                                                SAYLER A. FLEMING
                                                United States Attorney


                                                /s/ Lindsay McClure-Hartman
                                                LINDSAY MCCLURE-HARTMAN, #66070(MO)
                                                Assistant United States Attorney

                                                  7
Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 8 of 9 PageID #: 8




                                  111 South 10th Street, Suite 20.333
                                  Saint Louis, Missouri 63102
                                  Telephone: (314) 539-2200
                                  Facsimile:    (314) 539-2777
                                  Lindsay.McClure-Hartman@usdoj.gov




                                    8
Case: 4:21-cv-00446-RLW Doc. #: 1 Filed: 04/19/21 Page: 9 of 9 PageID #: 9
